DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 10/17/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 15-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the term “erodible” which is confusing because the definition and scope of the word “erodible” in the context of the claim is unclear.  All materials are potentially erodible.  Therefore, it is unclear what the difference between an “erodible” support and a regular support should be.  
Claim 1 contains the term “overhanging geometry” and makes several limitations that are based on this term.  However, it is unclear and confusing what the scope of “overhanging geometry” should mean.  What constitutes an overhanging geometry?  How is this different from a geometry?  Must there be an overhanging feature?  For examination purposes, any part of the surface will be interpreted as an overhanging geometry.
Claim 1 contains the limitation “determining a multiple of points … at a desired spacing”.  It is unclear what the term “desired” should encompass, as this is a subjective term.  For examination purposes, all spacing is considered as desired.  
Claim 1 contains the terms “outside point” and “inside point”.  These terms are defined in the claim and given no further context other than the fact that these points exist among multiple other points.  What is considered inside and what is considered outside?  For examination purposes, any point will be considered inside and/or outside.
Claim 1 contains the term “a critical angle”.  What is a critical angle?  This term is not clearly defined in the claim or in the specification in such a way as to constructively narrow and define the scope of the claim.  The limitations that are based on the context of “a critical angle” are likewise unclear and confusing.  As a result, for example, the determination of an anchor point and a vector that is antiparallel to a build direction are confusing and unclear. For examination purposes, any angle will be considered critical.  
The dependent claims are likewise rejected as failing to cure the deficiencies of claim 1.
	Claim 4 contains a distance “p” which is determined and defined using variables “r” and “t” that are based on the overhanging geometry.  As discussed above in claim 1, the overhanging geometry is confusing and unclear and as such, the inner radius and wall thickness are not clearly defined and the scope thereof cannot be ascertained by one of ordinary skill in the art.
	Claim 5 contains the limitation “wherein the multiple of overhanging geometry points are perpendicular to the build direction”.  It is confusing and unclear how “points” can be perpendicular to a direction.  In order to be perpendicular, there must be at least two-dimensions (e.g., a vector or line).  How can each point be perpendicular to a direction?  Must the points form a line or exist on the same plane?  As such, the scope of the claim is unclear.  For examination purposes, the multiple points will be interpreted as being perpendicular to a build direction.
	Claim 6 contains the phrase “spaced with respect to a fidelity of the additive manufacturing process”.  This phrase is confusing because it is unclear what or how something is spaced “with respect to a fidelity” of the process.  What does this mean?  What is a fidelity of the additive manufacturing process?  What does the phrase “with respect to” entail? For examination purposes, any spacing will be considered with respect to a fidelity of the additive manufacturing process, as any spacing taught by the prior art would be suitable for its intended purpose in the process.
	Claim 7 recites that “the erodible support is upstream of the overhanging geometry”.  Which direction is considered upstream?  What flow, stream, or directional movement is being referred to in claim 7? For examination purposes, any direction is considered as upstream.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claes DE 10/2015011110 (English translation attached).
	Per claim 1, Claes teaches a method for making an additive manufactured article with an erodible support (813) [0058], comprising computing a length of an overhanging geometry that extends from an inner surface of an additively manufactured article (see above 112 rejection) (Fig. 8), determining multiple of points at a desired spacing (805) (Fig. 8), determining an outside and inside point (see 112 rejection above) (Fig. 8), determining an anchor point (809) based on the inside point and a vector antiparallel to the build direction by a distance sufficient to form an angle greater than a critical angle of the additive process (see above 112 rejection - the prior art is interpreted as reading on this limitation), associating the anchor point to the overhanging geometry points to form ligament segments [0067], thickening the ligament segments to form an erodible support [0068], and additively manufacturing the overhanging geometry from the inner surface via the erodible support, which is erodible (see above 112 rejection) [0058], [0059], [0066]-[0070].
	Per claim 2, Claes teaches the inner surface forms an enclosed chamber (Fig. 8).
	Per claim 7, Claes teaches the support is upstream of the overhanging geometry (see 112 rejection above).
	Per claims 10 and 12, Claes teaches the step of thickening ligament segments or reducing diameter thereof where the smallest diameter exists where joined with the overhanging geometry [0068] (Fig. 10, 11A).
	Per claim 11, Claes teaches the process comprising defining a diameter less than half the ligament segment length (Fig. 10, 11A).  
	 Per claim 13, Claes teaches determining thickness such that thickness id inversely proportional to distance from anchor point [0068] (Fig. 10, 11A).
	Per claim 14, Claes teaches the ligament segments are joined with the overhanging geometry via a blend radius (Fig. 11A-D).  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claes DE 10/2015011110 (English translation attached).
Per claim 3, Claes is silent regarding the claimed spacing distance.  However, Claes teaches that the entire process is based on the optimization of contact points of beam supports during additive manufacturing [0006].  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the contact points and spacing thereof to arrive at the desired results via routine experimentation (see MPEP 2144.05).
Per claim 4, the claim is unclear (see 112 rejection above); as such, the scope of the claim cannot be reasonably ascertained.  Nonetheless, as discussed above, Claes teaches that the entire process is based on the optimization of contact points of beam supports during additive manufacturing [0006].  Since the optimization of contact points is based on the desired support of the object (e.g., thickness and radius), it would have been obvious to one of ordinary skill in the art to have controlled and optimized the contact points and spacing thereof to arrive at the desired results via routine experimentation (see MPEP 2144.05).
Per claims 5-6, it is noted that the scope of the claims are unclear and indefinite (see 112 rejection above).  As noted in the 112 rejection, the prior art is interpreted as meeting the claim limitations.
Per claim 8, Claes teaches a critical angle of 30-45 degrees [0067], which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.
Per claim 9, Claes teaches the step of locating intermediate points between the anchor point and the overhanging geometry points [0069]-[0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715